PER CURIAM
Claimant petitions for judicial review in a workers’ compensation case from what is styled an “Own Motion Determination.” Employer moves to dismiss the petition on the ground that a claimant may not have review of an own motion determination which does not diminish or terminate a former award. ORS 656.278(3).
Claimant sustained a compensable injury on September 25, 1980. A determination order was entered on May 18, 1981. On December 13, 1985, employer voluntarily reopened the claim as an aggravation. On December 4, 1986, employer moved for an own motion closure. The claim was closed on December 11,1986, by the “Own Motion Determination,” awarding claimant additional compensation.
Claimant’s last award of compensation was on May 18, 1981, and the aggravation claim was timely. That was within five years after the last award, and claimant was entitled to have the claim closed pursuant to ORS 656.268. Her right to a hearing on that determination order is independent of the Board’s own motion jurisdiction. See Owen v. SAIF, 77 Or App 368, 713 P2d 628 (1986). The Board’s order was, therefore, not an own motion order from which claimant may not seek review. ORS 656.278(2).
Motion to dismiss denied.